20 Ill. App. 2d 305 (1959)
155 N.E.2d 839
In the Matter of the Estate of Melvin Anderson, a Minor.
Winnifred M. Henry, Guardian of the Estate of Melvin Anderson, a Minor, Appellee,
v.
Chicago, Burlington & Quincy Railroad Company, Appellant.
Gen. No. 47,401.
Illinois Appellate Court  First District, First Division.
January 26, 1959.
Released for publication February 19, 1959.
Donald J. O'Brien for appellant (respondent).
John E. Molony, and Owens, Owens & Rinn, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McCORMICK.
Affirmed.
Not to be published in full.